 THE JOHNSON & HARDIN COMPANYThe Johnson&Hardin Company and Graphic ArtsInternational Union,Local No. 508,O-B--I, AFL-CIO-CLC. Case 9-CA-9384November 6, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS ANDPENELLOUpon a charge filed on May 27, 1975, by GraphicArts International Union, Local 508, O-K-I, AFL-CIO-CLC, herein called the Union, and duly servedon The Johnson & Hardin Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 9, issued a complaint on June 17, 1975,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge , were dulyserved on the parties to this proceeding.With respect -to the unfair labor practices, thecomplaint alleges in substance that on May 16,1975,following a Board election in Case 9-RC-10626, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;1 and that, commenc-ing on or `about May 23, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On June 23, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint and raising certainaffirmative defenses.On July 25, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment in which he also moved to strike portionsof Respondent's answer to -the complaint, and amemorandum in support of the motion. He asserts,in effect, that Respondent is attempting to relitigateissueswhich were, or could have been, litigated in theunderlying representation proceeding. Subsequently,on August 13, 1975, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel's'Official notice is taken of the record in the representation proceeding,Case 9-RC-10624 as the term record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended. SeeLTV Electrosystem , Inc,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age Beoerage Co.,167,NLRB 151 (1967), eafd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v Penello,269 F. Supp. 573 (D.C. Va., 1967);379Motion for Summary Judgment should not begranted. Respondent thereafter filed a memorandumin opposition to the Motion for Summary. Judgment.Pursuant to the provisions of Section 3(b) of .theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following: rRuling on the Motion for Summary JudgmentIn its answer to the complaint Respondent admitsthe service of the charge; ^ that a Decision andCertification of Representative -issued in Case 9-RC-10626; 2 and that Respondent has ; declined torecognize and bargain with the Union. Respondent,however, denies that it has engaged in any, unfairlabor practices affecting commerce within the -mean-ing of Section,8(a)(1) and (5) and Section 2(6) and (7)of the Act. Affirmatively, Respondent asserts that itwas not obligated to bargain with the Union due toerrors in the Board's ruling in the representation casewith regard to alleged objectionable preelectionconduct by the Union and because Respondent takesthe position that the decision in Case 9-RC-10626was not rendered by a majority of the panel membersand thus was legallyin error.' In its memorandum inopposition to the Motion for Summary JudgmentRespondent essentiallyreassertsthis latter conten-tion.With respect to the General Counsel's motion tostrike portions of the answer, we find, for the reasonsstated below, that Respondent's answer,as supple-mented by its memorandum -in opposition to theMotion for Summary Judgment, does not present ameritorious defense to the allegations of the com-plaint.However, inasmuch as Respondent's answercould be viewed as an endeavor to preserve aposition (albeit, in our view, an erroneous one), weshall deny the motion to strike. SeeDelta-MaconBrick & Tile Company, Inc.,196 NLRB 148 (1972).It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3.The issues raised . by the Respondent in thisproceeding as to the Union's alleged-objectionablepreelection conduct were or could have been litigatedFollett Corp.,164 NLRB, 378 (1967),enfd.397 F.2d 91(C.A. 7,1968);,Sec.9(d) of the NLRA.2 217 NLRB No. 166 (1975).3 SeePittsburgh Plate Glass Co v NLRB.,313 U.S. 146,162 (1941);Rules and Regulations of the Board,Secs. 102.67(1) and 102.69(c).221 NLRB No. 71 380DECISIONSOF NATIONAL LABORRELATIONS BOARDin the prior representation proceeding, and` theRespondent does not offer to adduce at a hearingany newly discovered or previously unavailableevidence.However,Respondent alleges that theBoard is required to reexamine the Decision issued inthe representation proceeding because,althoughMember Jenkins adopted the recommendation of theHearingOfficer thatRespondent'sobjections beoverruled in their entirety,Member Kennedy dis-sented and Member Penello concurred with MemberJenkins in the result only on grounds that,as statedin his dissenting opinions inEreno Lewis,217 NLRBNo. 45 (1975), andMedical Ancillary Services, Inc.,212 NLRB 582 (1974), he did not consider the falsityof a party's campaign statementsa basis forsettingaside an election. Thus,according to Respondent,the findings and conclusions of the Hearing Officerwere not adopted by a majority of the panel, and thecertification is therefore null and void.We find nomerit to this contention.Although Members Jenkinsand Penello did not agree as to the rationale for theirdecision they' did agree on the result, i.e., that theobjections based on alleged misrepresentations beoverruled. The fatty that two members of the panelarrived at the same conclusionby differentroutes isimmaterial:the crucial fact is that a majority of thepanel,overruled,the objections,as,lacking in meritand certified the Union as exclusive representative ofRespondent's employees in anappropriatebargain-ing-unit.We therefore find that the Respondent hasnot raised any issue which isproperlylitigable in thisunfair labor practice proceeding.We shall,accord-ingly,grant the Motion for Summary Judgment.On the,basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is anOhiocorporation engaged at alltimes material herein in the printing and lithograph-ing-business at Cincinnati,Ohio. During the past 12months, 'a representative period,Respondent soldand shipped,goods and materials valued in excess of$50,000 directly from its Cincinnati,Ohio,location tocustomers outside the State of Ohio.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVED'Graphic Arts International Union, Local 508, 0-K-I, AFL-CIO-CLC, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The, Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ^ oftheAct:All production and maintenance employeesemployed by Respondent at its Cincinnati, Ohio,location, excluding. all office clerical employees,professional employees, guards,and supervisorsas defined in the Act.2.The certificationOn August 15, 1974, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirexclusive representative for the purpose of collectivebargaining with the Respondent. The Union wascertified as the exclusive collective-bargaining repre-sentative of the employees in'said unit on May 16,1975,and the Union continues to be such representa-tivewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 23, 1975; andcontinuing at all times thereafter to date, theRespondent has refused,and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective-,bargaining ofall employees in said unit.Accordingly,we find that, the Respondent has,sinceMay 23, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in, and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) , and(1) of the Act.IV. THE 'EFFECT OF THE UNFAIR LABORPRACTICES, UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in 'connection with its opera- THE JOHNSON & HARDIN, COMPANYtions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.The Johnson & Hardin Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Graphic Arts International Union, Local No.508, O-K-I, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by Respondent at its Cincinnati, Ohio,location, excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceMay 16, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.4 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board" shall read "Posted Pursuant to a3815.By refusing on or about May 23, 1975, and,-.,Atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit—Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing,,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act and thereby has engaged 'in andisengaging in unfair labor practices within themeaning of Section 8(a)(1)-of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, TheJohnson & Hardin Company, Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Graphic Arts Inter-national Union, Local No. 508, O-K-I, AFL-CIO-CLC, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employeesemployed by Respondent at its Cincinnati, Ohio,location, excluding all office clerical employees,professional employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Cincinnati, Ohio, location copies ofthe attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the RegionalJudgment of the UnitedStates Courtof Appeals Enforcing an Order of theNational LaborRelations Board." 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 9, after being duly signed byRespondent's representative,- shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered-by, any other-material.(c)Notify the Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what`steps'have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and other"terms and conditions of employment with Graph-ic Arts International Union, Local No. 508, O-KI,AFL-CIO-CLC, as,the exclusive representativeof the employees in the bargaining-unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon- request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production 'and maintenanceemploy-ees at our'Cincinnati, Ohio, location, exclud-ing all office clerical employees, professionalemployees, guards, and supervisors as de-fined in the Act.THE JOHNSON&HARDINCOMPANY